SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petróleo Brasileiro S.A. – Petrobras Quarterly Information - ITR At March 31, 2015 and report on review of Quarterly Information (A free translation of the original in Portuguese) Petróleo Brasileiro S.A. – Petrobras Index (Expressed in millions of reais, unless otherwise indicated) Independent auditor's report 3 Statement of Financial Position 5 Statement of Income 6 Statement of Comprehensive Income 7 Statement of Cash Flows 8 Statement of Changes in Shareholders’ Equity 9 Statement of Added Value 10 Notes to the financial statements 11 1 . The Company and its operations 11 2 . Basis of preparation of interim financial information 11 3 . The “Lava Jato (Car Wash) Operation” and its effects on the Company 11 4 . Basis of consolidation 12 5 . Accounting policies 12 6 . Cash and cash equivalents and Marketable securities 13 7 . Trade and other receivables 14 8 . Inventories 16 9 . Disposal of assets and legal mergers 16 10 . Investments 17 11 . Property, plant and equipment 19 12 . Intangible assets 20 13 . Exploration for and evaluation of oil and gas reserves 20 14 . Trade payables 21 15 . Finance debt 21 16 . Leases 25 17 . Related parties 25 18 . Provision for decommissioning costs 30 19 . Taxes 31 20 . Employee benefits (Post-Employment) 34 21 . Shareholders’ equity 36 22 . Sales revenues 37 23 . Other expenses, net 37 24 . Costs and Expenses by nature 38 25 . Net finance income (expense), net 39 26 . Supplemental information on statement of cash flows 39 27 . Segment information 40 28 . Provisions for legal proceedings 44 29 . Collateral for crude oil exploration concession agreements 49 30 . Risk management 49 31 . Fair value of financial assets and liabilities 53 32 . Subsequent events 54 33 . Correlation between the notes disclosed in the complete annual financial statements as ofDecember 31, 2014 and the interim statements as of March 31, 2015 55 2 Petróleo Brasileiro S.A. – Petrobras Independent auditor's report Report on review of quarterly information To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of Petróleo Brasileiro S.A - Petrobras, included in the Quarterly Information Form for the quarter ended March 31, 2015, comprising the balance sheet as at that date and the statements of income, comprehensive income, changes in equity and cash flows for the quarter then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21 (R1), Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC), and of the consolidated interim accounting information in accordance with CPC 21 (R1) and International Accounting Standard IAS 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information. Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 (R1) applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Petróleo Brasileiro S.A. – Petrobras Conclusion on the consolidated interim information Based on our review, nothing has come to our attent­ion that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 (R1) and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Emphasis – Impact of the Lava Jato Operation on the Company’s results We draw attention to note 3 of the interim financial information which describes that: (i) no additional information has been identified through the date of this accounting information which could materially impact the estimation methodology adopted for the write off recorded on September 30, 2014 ; and (ii) the internal investigations being conducted by outside legal counsel under the supervision of a Special Committee created by the Company and the investigation conducted by the Securities and Exchange Commission – SEC are still on going. We also draw attention to note 28.2 of the interim financial information which describes legal actions filed against the Company, for which a possible loss, or range of possible losses, cannot be reasonably estimated as they are in their preliminary stages. Our report is not modified as a result of these matters. Other matters Statements of value added We have also reviewed the parent company and consolidated statements of value added for the three-month period ended March 31, 2015. These statements are the responsibility of the Company’s management, and are required to be presented in accordance with standards issued by the CVM applicable to the preparation of Quarterly Information and are considered supplementary information under IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been prepared, in all material respects, in a manner consistent with the parent company and consolidated interim accounting information taken as a whole. Rio de Janeiro, May 15, 2015 /s/ PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" RJ /s/ Marcos Donizete Panassol Contador CRC 1SP155975/O-8 "S" RJ 4 Petróleo Brasileiro S.A. – Petrobras Statement of Financial Position March 31, 2015 and December 31, 2014 (In R$ million, unless otherwise indicated) Consolidated Parent Company Consolidated Parent Company Assets Note Liabilities Note Current assets Current liabilities Cash and cash equivalents 6 34,450 44,239 5,986 5,325 Trade payables 14 25,068 25,924 28,234 26,575 Marketable securities 6 33,828 24,763 10,732 15,241 Finance debt 15 39,675 31,523 51,380 48,594 Trade and other receivables, net 7 20,737 21,167 18,660 17,783 Finance lease obligations 16 46 42 1,181 1,609 Inventories 8 32,031 30,457 26,019 24,461 Income taxes payable 19.1 1,028 657 3 − Recoverable income taxes 19.1 2,628 2,823 731 1,297 Other taxes payable 19.1 10,388 10,796 9,167 9,507 Other recoverable taxes 19.1 7,046 7,300 5,396 5,609 Payroll, profit sharing and related charges 6,168 5,489 5,287 4,695 Advances to suppliers 1,146 1,123 905 923 Pension and medical benefits 20 2,244 2,115 2,158 2,026 Other current assets 5,689 3,138 4,536 1,965 Other current liabilities 5,742 6,113 2,439 2,727 137,555 135,010 72,965 72,604 Assets classified as held for sale 10 13 10 10 137,565 135,023 72,975 72,614 90,359 82,659 99,849 95,733 Non-current assets Non-current liabilities Long-term receivables Finance debt 15 360,758 319,322 178,693 151,399 Trade and other receivables, net 7 16,010 12,834 12,460 10,671 Finance lease obligations 16 160 148 4,784 4,293 Marketable securities 6 294 290 252 249 Deferred income taxes 19.2 840 8,052 2,281 9,062 Judicial deposits 28 7,613 7,124 6,339 5,927 Pension and medical benefits 20 44,977 43,803 42,139 41,108 Deferred income taxes 19.2 2,937 2,673 − − Provisions for legal proceedings 28.1 4,798 4,091 4,037 3,338 Other tax assets 19.2 10,681 10,645 8,952 8,943 Provision for decommissioning costs 18 21,676 21,958 20,265 20,630 Advances to suppliers 7,055 6,398 1,027 1,056 Other non-current liabilities 2,668 2,620 1,956 1,994 Other non-current assets 10,321 10,140 8,180 8,206 435,877 399,994 254,155 231,824 54,911 50,104 37,210 35,052 526,236 482,653 354,004 327,557 Shareholders' equity Investments 10 15,856 15,282 92,672 82,481 Share capital (net of share issuance costs) 21.1 205,432 205,432 205,432 205,432 Property, plant and equipment 11 611,378 580,990 445,803 437,150 Capital transactions (646) (646) (430) (430) Intangible assets 12 12,238 11,976 9,102 9,108 Profit reserves 132,771 127,438 132,555 127,222 Other comprehensive income (33,799) (23,376) (33,799) (23,376) 694,383 658,352 584,787 563,791 303,758 308,848 303,758 308,848 Non-controlling interests 1,954 1,874 − − 305,712 310,722 303,758 308,848 831,948 793,375 657,762 636,405 831,948 793,375 657,762 636,405 The Notes form an integral part of these Financial Statements. 5 Petróleo Brasileiro S.A. – Petrobras Statement of Income March 31, 2015 and 2014 (In R$ million, unless otherwise indicated) Consolidated Parent Company Note Sales revenues 22 74,353 81,545 58,957 63,650 Cost of sales (51,943) (62,382) (41,183) (50,478) Gross profit 22,410 19,163 17,774 13,172 Income (expenses) Selling expenses (1,724) (2,725) (2,112) (3,267) General and administrative expenses (2,710) (2,560) (1,894) (1,787) Exploration costs 13 (983) (1,525) (878) (1,476) Research and development expenses (564) (592) (560) (589) Other taxes (753) (327) (454) (199) Other expenses, net 23 (2,341) (3,857) (2,789) (3,829) (9,075) (11,586) (8,687) (11,147) Net income before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes 13,335 7,577 9,087 2,025 Net finance income (expenses): 25 (5,621) (174) (5,357) 455 Finance income 734 1,042 793 777 Finance expenses (3,691) (1,848) (2,427) (823) Foreign exchange and inflation indexation charges (2,664) 632 (3,723) 501 Share of earnings in equity-accounted investments 10.2 173 522 3,375 4,126 Profit sharing 20.2 (336) (336) (297) (281) Net income before income taxes 7,551 7,589 6,808 6,325 Income taxes 19.3 (3,023) (1,803) (1,478) (962) Net income 4,528 5,786 5,330 5,363 Net income attributable to: Shareholders of Petrobras 5,330 5,393 5,330 5,363 Non-controlling interests (802) 393 − − 4,528 5,786 5,330 5,363 Basic and diluted earnings per share (in R$) 21.3 0.41 0.41 0.41 0.41 The Notes form an integral part of these Financial Statements. 6 Petróleo Brasileiro S.A. – Petrobras Statement of Comprehensive Income March 31, 2015 and 2014 (In R$ million) Consolidated Parent Company Net income 4,528 5,786 5,330 5,363 Items that may be reclassified subsequently to the statement of income: Cumulative translation adjustments 9,232 (2,114) − − Unrealized gains / (losses) on cash flow hedge - highly probable future exports Recognized in shareholders' equity (28,300) 3,892 (24,959) 3,720 Reclassified to the statement of income 824 470 683 423 Deferred income taxes 9,342 (1,485) 8,254 (1,265) (18,134) 2,877 (16,022) 2,878 Unrealized gains / (losses) on cash flow hedge - others Recognized in shareholders' equity (1) 6 − − Reclassified to the statement of income − 2 − − Deferred income taxes − (1) 8 − − Share of other comprehensive income (losses) in equity-accounted investments (1,029) 141 5,602 (1,625) Total other comprehensive income (9,932) 912 (10,420) 1,253 Total comprehensive income (5,404) 6,698 (5,090) 6,616 Comprehensive income attributable to: Shareholders of Petrobras (5,090) 6,646 (5,090) 6,616 Non-controlling interests (314) 52 Total comprehensive income (5,404) 6,698 (5,090) 6,616 7 Petróleo Brasileiro S.A. – Petrobras Statement of Cash Flows March 31, 2015 and 2014 (In R$ million, unless otherwise indicated) Consolidated Parent Company Jan-Mar/ 2015 Jan-Mar/ 2014 Jan-Mar/ 2015 Jan-Mar/ 2014 Cash flows from Operating activities Net income attributable to the shareholders of Petrobras 5,330 5,393 5,330 5,363 Adjustments for: Non-controlling interests (802) 393 − − Pension and medical benefits (actuarial expense) 1,684 1,041 1,553 976 Share of earnings in equity-accounted investments (173) (522) (3,375) (4,126) Depreciation, depletion and amortization 8,516 7,123 6,395 5,212 Impairment charges 292 276 1 143 Allowance for impairment of trade receivables (863) 32 (1,066) 22 Exploratory expenditures written off 576 1,057 484 1,057 Gains / (Losses) on disposal / write-offs of non-current assets, E&P returned areas and cancelled projets (404) (524) (181) (439) Foreign Exchange variation, indexation and charges on finance and other operations 6,294 1,417 5,693 319 Deferred income taxes, net 2,044 682 1,478 962 Increase (Decrease) in assets Trade and other receivables, net 73 (2,549) (86) (1,219) Inventories (1,024) (2,470) (1,532) (1,460) Other assets (2,920) (2,088) (3,138) (2,087) Increase (Decrease) in liabilities Trade payables (2,275) (487) 162 (1,162) Taxes payable 323 (1,274) 410 (1,276) Pension and medical benefits (415) (335) (390) (318) Other liabilities 171 2,250 571 2,418 Net cash provided by operating activities 16,427 9,415 12,309 4,385 Cash flows from Investing activities Capital expenditures (17,508) (20,686) (13,145) (16,226) Increase (Decrease) in investments (181) (13) (1,894) (1,896) Proceeds from disposal of assets (divestment) 516 869 223 1,255 Divestment (Investments) in marketable securities (4,167) (726) 4,772 3,754 Dividends received 9 363 167 1 Net cash provided by / (used in) investing activities (21,331) (20,193) (9,877) (13,112) Cash flows from financing activities Acquisition of non-controlling interest 396 (109) − − Proceeds from long-term financing 3,735 53,907 15,433 24,661 Repayment of principal (8,441) (6,135) (16,186) (8,684) Repayment of interest (5,600) (3,771) (1,018) (757) Net cash provided by / (used in) financing activities (9,910) 43,892 (1,771) 15,220 Effect of exchange rate changes on cash and cash equivalents 5,025 (1,819) − − Net increase / (decrease) in cash and cash equivalents in the year (9,789) 31,295 661 6,493 Cash and cash equivalents at the beginning of the year 44,239 37,172 5,325 7,917 Cash and cash equivalents at the end of the period 34,450 68,467 5,986 14,410 The Notes form an integral part of these Financial Statements. 8 Petróleo Brasileiro S.A. – Petrobras Statement of Changes in Shareholders’ Equity March 31, 2015 and December 31, 2014 (In R$ million, unless otherwise indicated) Accumulated other comprehensive income Profit reserves Share capital (including share issuance costs) Capital transactions Cumulative translation adjustment Actuarial gains (losses) on pension plans Cash flow hedge - highly probable future exports Other comprehensive income (loss) and deemed cost Legal Statutory Tax incentives Profit retention Retained earnings Shareholders' equity attributable to shareholders of Petrobras Deferred charges Non-controlling interests Total consolidated shareholders' equity 205,411 1,048 5,196 (3,516) (8,376) (548) 16,524 4,503 1,414 126,484 − 348,140 (200) 1,394 349,334 Balance as of December 31, 2013 (7,244) 148,925 141,681 (200) 1,394 142,875 Capital increase with reserves − − Realization of deemed cost of associates (3) 3 − − Change in interest in subsidiaries (95) (95) − (112) (207) Net income 5,363 5,363 30 393 5,786 Other comprehensive income (loss) (1,773) 2,885 141 1,253 (341) 912 Distributions: − − Dividends − (55) (55) Balance as of March 31, 2014 205,411 953 3,423 (3,516) (5,491) (410) 16,524 4,503 1,414 126,484 5,366 354,661 (170) 1,279 355,770 205,411 953 (5,994) 154,291 354,661 (170) 1,279 355,770 205,432 (430) 9,959 (14,545) (17,601) (1,189) 16,524 4,503 1,393 104,802 − 308,848 1,874 310,722 Balance as of December 31, 2014 205,432 (430) (23,376) 127,222 308,848 1,874 310,722 Realization of deemed cost of associates (3) 3 − − Change in interest in subsidiaries − − 394 394 Net income 5,330 5,330 − (802) 4,528 Other comprehensive income (loss) 8,744 (18,135) (1,029) (10,420) 488 (9,932) Balance as of March 31, 2015 205,432 (430) 18,703 (14,545) (35,736) (2,221) 16,524 4,503 1,393 104,802 5,333 303,758 − 1,954 305,712 205,432 (430) (33,799) 132,555 303,758 − 1,954 305,712 The Notes form an integral part of these Financial Statements. 9 Petróleo Brasileiro S.A. – Petrobras Statement of Added Value March 31, 2015 and 2014 (In R$ million, unless otherwise indicated) Consolidated Parent Company Jan-Mar/2015 Jan-Mar/2014 Jan-Mar/2015 Jan-Mar/2014 Income Sales of products, services provided and other revenues 96,536 101,009 79,715 81,510 Provision for impairment of trade receivables 863 (32) 1,066 (22) Revenues related to construction of assets for own use 17,193 20,152 13,862 17,260 114,592 121,129 94,643 98,748 Inputs acquired from third parties Materials consumed (24,987) (36,618) (18,337) (27,575) Materials, power, third-party services and other operating expenses (22,621) (22,474) (18,343) (20,720) Tax credits on inputs acquired from third parties (4,095) (6,500) (5,016) (6,051) Impairment (292) (276) (1) (143) Inventory write-down to net realizable value (market value) − (51,995) (65,868) (41,697) (54,489) Gross added value 62,597 55,261 52,946 44,259 Depreciation, depletion and amortization (8,516) (7,123) (6,395) (5,212) Net added value produced by the Company 54,081 48,138 46,551 39,047 Transferred added value Share of profit of equity-accounted investments 173 522 3,375 4,126 Finance income - including indexation and foreign exchange variation charges 734 1,042 1,628 716 Rents, royalties and others 83 126 216 197 990 1,690 5,219 5,039 Total added value to be distributed 55,071 49,828 51,770 44,086 Distribution of added value Personnel and officers Direct compensation Salaries 4,746 7% 4,458 9% 3,609 7% 3,637 8% Profit sharing 336 1% 336 1% 297 1% 281 1% 5,082 8% 4,794 10% 3,906 8% 3,918 9% Benefits Short-term benefits (**) 311 1% 2,702 5% 229 0% 2,411 5% Pension plan 1,002 2% 613 1% 923 2% 573 1% Medical plan 1,016 2% 694 1% 930 2% 646 1% 2,329 5% 4,009 7% 2,082 4% 3,630 7% FGTS 343 1% 326 1% 304 1% 287 1% 7,754 14% 9,129 18% 6,292 13% 7,835 17% Taxes Federal (*) 14,784 26% 15,030 30% 12,491 24% 13,325 30% State 12,476 23% 11,180 23% 7,918 15% 6,856 16% Municipal 180 0% 112 0% 108 0% 73 0% Abroad (*) 1,534 3% 1,279 2% − 0% − 0% 28,974 52% 27,601 55% 20,517 39% 20,254 46% Financial institutions and suppliers Interest, and exchange and indexation charges 7,803 14% 3,452 7% 8,207 16% 2,334 5% Rental and affreightment expenses 6,012 11% 3,860 8% 11,424 22% 8,300 19% 13,815 25% 7,312 15% 19,631 38% 10,634 24% Shareholders Non-controlling interests (802) (1)% 393 1% − 0% − 0% Retained earnings 5,330 10% 5,393 11% 5,330 10% 5,363 13% 4,528 9% 5,786 12% 5,330 10% 5,363 13% Added value distributed 55,071 100% 49,828 100% 51,770 100% 44,086 100% (*) Includes government holdings. (**) In March 2015, include R$ 26 in the Consolidated and in the parent company, related to spending on Voluntary Separation Incentive Plan - PIDV (R$ 2,396 in the consolidated and R$ 2,231 in the Parent Company in March 2014). For further information on PIDV see note 20.3. The Notes form an integral part of these Financial Statements. 10 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras” or “the Company” or “Petrobras Group”) to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as other related or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2. Basis of preparation of interim financial information The consolidated interim financial information has been prepared and is being presented in accordance with IAS 34 - Interim Financial Reporting, as issued by the International Accounting Standards Board (IASB) and also in accordance with the accounting practices adopted in Brazil for interim financial reporting (CPC 21 - R1). The individual interim financial information has been prepared and is being presented in accordance with the accounting practices adopted in Brazil for interim financial reporting (CPC 21 - R1) and does not differ from the consolidated information. The noncurrent deferred charges account was fully amortized at December 31, 2014. The reconciliation between the parent company’s and the consolidated shareholders’ equity and net income is presented in Note 4.1. This interim financial information presents the significant changes which occurred in the period, avoiding repetition of certain notes to the financial statements previously reported, and presents the consolidated information, considering Management’s understanding that the consolidated information provides a comprehensive view of the Company’s financial position and operational performance, along with some individual information of the parent company. Hence it should be read together with the Company’s annual financial statements for the year ended December 31, 2014, which include the full set of notes. The Company reclassified some values of December 31, 2014, understood to be the most appropriate classification, consistent with market practices. This reclassification does not impact retroactively or prospectively the net income for the period. This interim financial information was authorized for issue by the Company’s Board of Directors in a meeting held on May 15, 2015. Accounting estimates The preparation of interim financial information requires the use of estimates and assumptions for certain assets, liabilities and other transactions. These estimates include: write-off of overpayments improperly capitalized, oil and gas reserves, pension and medical benefits liabilities, depreciation, depletion and amortization, decommissioning costs, impairment of assets, hedge accounting, provisions for legal proceedings, fair value of financial instruments, present value adjustments of trade receivables and payables from relevant transactions, and income taxes (income tax – IRPJ and social contribution on net income – CSLL). Although our management uses assumptions and judgments that are periodically reviewed, the actual results could differ from these estimates. 3. The “Lava Jato (Car Wash) Operation” and its effects on the Company In the third quarter of 2014, the Company wrote off R$ 6,194 (R$ 4,788 in the Parent Company) of capitalized costs representing amounts that Petrobras overpaid for the acquisition of property, plant and equipment in prior years. For further information see note 3 to the Company’s December 31, 2014 audited consolidated financial statements. 11 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) In preparing its financial statements for the first quarter of 2015, the Company carefully considered all available information and does not expect that new developments in the investigations related to the “Lava Jato” (Car Wash) Operation by the Brazilian authorities, by the independent law firms conducting an internal investigation, or by newly set up internal commissions (or a review of the results of previous internal investigations) could materially impact or change the methodology adopted to recognize the write-off described above. Notwithstanding this expectation, the Company will continuously monitor the investigations for additional information and, as of March 31, 2015, has not identified any necessary adjustment based on existing information. On May 13, 2015, the Company received R$ 157 representing the first portion of amounts recovered from Pedro José Barusco Filho, a former executive manager of the Services area, who previously entered into a plea agreement with Brazilian authorities. This amount will be recognized as other income in the second quarter of 2015 (amounts recovered – “overpayments incorrectly capitalized”). To the extent that any of the proceedings resulting from the Lava Jato investigation involve leniency agreements with cartel members or plea agreements with individuals pursuant to which they agree to return funds, Petrobras may be entitled to receive a portion of such funds. See note 28 for information about class actions and the Company’s other material legal proceedings. 4. Basis of consolidation The consolidated interim financial information includes the quarterly information of Petrobras, its subsidiaries, joint operations and consolidated structured entities. There were no significant changes in the consolidated entities in the three-month period ended March 31, 2015. The main disposal of assets and legal mergers are set out in note 9. Reconciliation between shareholders’ equity and net income for the parent company and consolidated Shareholders' equity Net income Jan-Mar2015 Jan-Mar2014 Consolidated - IFRS 305,712 310,722 4,528 5,786 Non-controlling Interests (1,954) (1,874) 802 (393) Deferred Expenses, Net of Income Tax (*) − − − (30) Parent company - Brazilian Accounting Standards (CPC) 303,758 308,848 5,330 5,363 (*) Deferred expenses were fully amortized by December 31, 2014. 5. Accounting policies The same accounting policies and methods of computation were followed in these consolidated interim financial statements as those followed in the preparation of the annual financial statements of the Company for the year ended December 31, 2014. 12 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 6. Cash and cash equivalents and Marketable securities Cash and Cash Equivalents Consolidated Cash at bank and in hand 2,226 1,884 Short-term financial investments - In Brazil Single-member funds (Interbank Deposit) and other short-term deposits 5,009 5,311 Other investment funds 125 107 5,134 5,418 - Abroad Time deposits 12,998 23,110 Automatic investing account 7,266 8,226 Other financial investments abroad 6,826 5,601 27,090 36,937 Total short-term financial investments 32,224 42,355 Total cash and cash equivalents 34,450 44,239 Short-term financial investments in Brazil comprise investments in exclusive (single-member) funds, mainly holding Brazilian Federal Government Bonds. Short-term financial investments abroad are comprised of time deposits, highly-liquid automatic investing accounts and other short-term fixed income instruments from highly-rated financial institutions with maturities of three months or less. Marketable securities Consolidated Trading securities 4,930 7,146 Available-for-sale securities 37 56 Held-to-maturity securities 29,155 17,851 34,122 25,053 Current 33,828 24,763 Non-current 294 290 Trading securities refer mainly to investments in Brazilian Government Bonds and held-to-maturity securities are mainly comprised of time deposits with highly-rated financial institutions abroad. These financial investments have maturities of more than three months and are classified as current assets due to their maturity or the expectation of their realization in the short term. 13 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 7. Trade and other receivables Trade and other receivables, net Consolidated Trade receivables Third parties 28,140 26,620 Related parties (Note 17) Investees 2,039 2,293 Receivables from the electricity sector 8,982 7,879 Petroleum and alcohol accounts - receivables from Federal Government 845 843 Other receivables 5,149 5,322 45,155 42,957 Provision for impairment of trade receivables (8,408) (8,956) 36,747 34,001 Current 20,737 21,167 Non-current 16,010 12,834 Changes in the allowance for impairment of trade receivables Consolidated Opening balance 8,956 3,293 Additions 601 5,801 Write-offs (*) (1,465) (323) Cumulative translation adjustment 316 185 Closing balance 8,408 8,956 Current 4,198 3,845 Non-current 4,210 5,111 (*) Includes R$ 1,295 related to the electric sector at March 31, 2015, (see note 7.4). Trade receivables overdue - Third parties Consolidated Up to 3 months 2,376 2,186 From 3 to 6 months 1,164 472 From 6 to 12 months 765 480 More than 12 months 5,316 4,866 9,621 8,004 14 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Trade receivables - electricity sector (isolated electricity system in the northern region of Brazil) Consolidated Not yet due Overdue Total Not yet due Overdue Total Clients Eletrobras Group (note 17.5) 6,753 2,229 8,982 6,736 1,143 7,879 Companhia de Gás do Amazonas (CIGÁS) 3,244 993 4,237 3,364 442 3,806 Others 105 1,115 1,220 63 1,046 1,109 10,102 4,337 14,439 10,163 2,631 12,794 (-) Allowance for impairment of trade receivables (1,639) (1,735) (3,374) (2,895) (1,650) (4,545) Total 8,463 2,602 11,065 7,268 981 8,249 Related parties 6,588 1,601 8,189 6,569 437 7,006 Third parties 1,875 1,001 2,876 699 544 1,243 As of March 31, 2015, the Company had receivables from the isolated electricity system in the northern region of Brazil related to fuel oil, natural gas and other products sold to thermoelectric power plants (which are subsidiaries of Eletrobras), state-owned natural gas distribution companies and independent electricity producers (Produtores Independentes de Energia – PIE) located in the northern region of Brazil, in the amount of R$ 14,439 (R$ 12,794 as of December 31, 2014), of which R$12,351 were classified as non-current assets. A portion of the costs related to the supply of fuel to those thermoelectric power plants located in the northern region of Brazil is borne by funds from the Fuel Consumption Account (Conta de Consumo de Combustível – CCC), which is managed by Eletrobras. Funds transferred from the CCC to the electricity companies in the northern region of Brazil have not been sufficient for them to meet their financial obligations, and, as a result, some of these companies have experienced financial difficulties and have not been able to pay for the products supplied by Petrobras. The Company entered into a debt acknowledgement agreement with subsidiaries of Eletrobras on December 31, 2014 with respect to the balance of its receivables as of November 30, 2014. Eletrobras acknowledged being indebted in the amount of R$ 8.601. This amount is being updated based on the Selic interest rate (Brazilian short-term interest rate) every month. Under the agreement, the amounts started to be paid in 120 monthly installments beginning in February 2015 and R$ 6,084 were guaranteed by collaterals, as of December 31, 2014. In 2015, the Brazilian government implemented a new pricing policy for the electricity sector and has already implemented price increases in the first quarter of 2015. The new policy will strengthen the financial situation of the companies in the electricity sector and reduce their insolvency on payables from fuel oil and other products supplied. The Company expects that the impact of the higher electricity prices resulting from the new policy will be more significant after the first quarter of 2015, notably because the funds received from the end customer will be transferred to the CCC and used to refund the electricity generation companies. The Company recognized an allowance of R$ 4,511 for impairment of trade receivables in 2014 to cover uncollateralized receivables as of October 31, 2014, including the balances of previous debt acknowledgement agreements and from companies that were not part of the most recent debt acknowledgment agreement with Eletrobras. On March 31, 2015 the Company recognized a reversal of an allowance for impairment of trade receivables of R$ 1,295 due to the pledge of additional receivables the CCC has from the Brazilian Energy Development Account ( Conta de Desenvolvimento Energético – CDE ) as security on May 7, 2015, for an additional portion of the debt acknowledgement agreement entered into with Eletrobras in 2014. 15 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 8. Inventories Consolidated Crude oil 11,617 10,563 Oil Products 11,695 11,510 Intermediate products 2,248 2,268 Natural gas and LNG (*) 1,089 951 Biofuels 579 398 Fertilizers 125 91 27,353 25,781 Materials, supplies and others 4,830 4,797 32,183 30,578 Current 32,031 30,457 Non-current 152 121 (*) Liquid natural gas Inventories are presented net of a R$ 331 allowance reducing inventories to net realizable value (R$ 399 as of December 31, 2014), mainly due to the decrease in international prices of crude oil and oil products. In the quarter ended March 31, 2015 the Company recognized a R$ 287 allowance reducing inventories to net realizable value recognized as cost of sales (R$291 in the quarter ended March 31, 2014). A portion of the crude oil and/or oil products inventories have been pledged as security for the Terms of Financial Commitment (TFC) signed by Petrobras and Petros in the amount of R$ 5,795 (R$ 6,151 as of December 31, 2014), as set out in note 20. 9. Disposal of assets and legal mergers Disposal of assets Disposal of assets in Argentina On March 30, 2015, Petrobras Argentina S.A., PESA, disposed of its interest in assets located in the Austral Basin in Santa Cruz to Compañía General de Combustibles S.A. (CGC) for a lump-sum payment of US$ 101 million, made on the same date. The Company recognized a US$ 77 million gain in other expenses, net. Innova S.A. On August 16, 2013, the Board of Directors of Petrobras approved the disposal of 100% of the share capital of Innova S.A. to Videolar S.A. and its controlling shareholder at a consideration of R$ 870, subject to certain condition precedent, such as approval by the Brazilian Antitrust Regulator (Conselho Administrativo de Defesa Econômica – CADE). On October 30, 2014 the transaction was concluded as set out in the sales and purchase agreement and a R$ 145 gain was recognized in other expenses, net. On March 31, 2015, a final price adjustment was agreed between the parties and was paid. The Company recognized the additional payment received of R$ 223, in other expenses, net. 16 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Legal mergers On January 30, 2015, the Shareholders’ Extraordinary General Meeting of Petrobras approved the mergers of the subsidiaries Arembepe Energia S.A. and Energética Camaçari Muricy S.A. into Petrobras, which did not increase share capital. The objective of these mergers is to simplify the corporate structure of the Company, reduce costs and capture synergies. These mergers did not affect the Company’s consolidated financial statements. Investments Investments in subsidiaries, joint ventures, joint operations and associates (Parent Company) Subsidiaries: PNBV 47,981 36,690 BR Distribuidora 12,239 11,924 Transpetro 5,195 4,738 TAG 4,014 6,490 PB-LOG 3,489 3,398 PIB BV 2,831 1,183 Gaspetro 2,674 2,593 PBIO 2,064 2,209 Liquigás 1,024 1,017 Citepe 940 1,049 Termomacaé 852 813 Araucária Nitrogenados 783 761 PetroquímicaSuape 608 750 Breitener 583 565 5283 Participações 496 215 PBEN 443 432 Termobahia 403 398 Other subsidiaries 487 1,058 Joint operations 218 204 Joint ventures 337 335 Associates Braskem 3,698 4,544 Other associates 1,290 1,092 Subsidiaries, joint operations/joint ventures and associates 92,649 82,458 Other investments 23 23 Total investments 92,672 82,481 17 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Investments in joint ventures and associates (Consolidated) Investiments Equity Investments measured using equity method Jan-Mar/2015 Jan-Mar/2014 Braskem S.A. 3,698 4,544 72 128 Petrobras Oil & Gas B.V. - PO&G 5,511 4,554 11 236 Guarani S.A. 1,254 1,377 (8) (14) State-controlled Natural Gas Distributors 945 904 43 69 Nova Fronteira Bioenergia S.A. 428 433 (5) 4 Petrowayu S.A. 436 361 − (1) Petroritupano S.A. 359 297 − (2) Other petrochemical investees 178 174 4 27 UEG Araucária Ltda 210 194 31 27 Petrokariña S.A. 144 119 − − Transierra S.A. − − − 6 Others 2,649 2,280 25 42 15,812 15,237 173 522 Other investees 44 45 − − 15,856 15,282 173 522 Investments in listed companies Thousand-share lot Quoted stock exchange prices (R$ per share) Market value Company Type Indirect subsidiary Petrobras Argentina S.A. 1,356,792 1,356,792 Common 2.95 1.72 4,003 2,334 4,003 2,334 Associate Braskem S.A. 212,427 212,427 Common 8.10 10.80 1,721 2,294 Braskem S.A. 75,793 75,793 Preferred A 11.00 17.50 834 1,326 2,555 3,620 The market value of these shares does not necessarily reflect the realizable value upon sale of a large block of shares. Braskem S.A. - Investment in publicly traded associate: Braskem’s shares are publicly traded on stock exchanges in Brazil and abroad. The quoted market value as of March 31, 2015, was R$ 2,555, based on the quoted values of both Petrobras’ interest in Braskem’s common stock (47% of the outstanding shares), and preferred stock (22% of the outstanding shares). However, there is extremely limited trading of the common shares, since non-signatories of the shareholders’ agreement hold only approximately 3% of the common shares. In addition, given the operational relationship between Petrobras and Braskem, the recoverable amount of the investment, for impairment testing purposes, was determined based on value in use, considering future cash flow projections and the manner in which the Company can derive value from this investment via dividends and other distributions to arrive at its value in use. As the recoverable amount was higher than the carrying amount, no impairment losses were recognized for this investment. The main assumptions on which cash flow projections were based to determine Braskem’s value in use are set out in note 14 to the Company’s audited consolidated financial statements for the year ended December 31, 2014. 18 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Property, plant and equipment By class of assets Consolidated Parent Company Land, buildings and improvement Equipment and other assets Assets under construction (*) Exploration and development costs (Oil and gas producing properties) Total Total Balance at January 1, 2014 18,431 211,781 186,840 116,828 533,880 402,567 Additions 71 4,826 71,410 1,394 77,701 59,820 Additions to / review of estimates of decommissioning costs − − − 5,096 5,096 5,316 Capitalized borrowing costs − − 8,431 − 8,431 7,793 Write-offs (23) (132) (9,303) (464) (9,922) (9,007) Write-off - overpayments incorrectly capitalized (85) (2,842) (2,643) (222) (5,792) (4,425) Transfers (***) 6,517 59,923 (86,189) 54,501 34,752 31,921 Depreciation, amortization and depletion (1,252) (17,409) − (11,500) (30,161) (22,081) Impairment - recognition (****) (2,370) (3,682) (30,997) (7,540) (44,589) (34,762) Impairment - reversal (****) − 45 − 7 52 8 Cumulative translation adjustment 52 7,787 3,078 625 11,542 − Balance at December 31, 2014 21,341 260,297 140,627 158,725 580,990 437,150 Cost 29,160 377,259 140,627 233,808 780,854 586,684 Accumulated depreciation, amortization and depletion (7,819) (116,962) − (75,083) (199,864) (149,534) Balance at December 31, 2014 21,341 260,297 140,627 158,725 580,990 437,150 Additions 16 933 15,516 240 16,705 13,517 Additions to / review of estimates of decommissioning costs − − − 68 68 57 Capitalized borrowing costs − − 1,444 − 1,444 1,218 Write-offs (9) (45) (730) (155) (939) (520) Transfers 710 9,395 (16,610) 7,200 695 688 Depreciation, amortization and depletion (396) (4,563) − (3,445) (8,404) (6,307) Cumulative translation adjustment 187 13,912 5,156 1,564 20,819 − Balance at March 31, 2015 21,849 279,929 145,403 164,197 611,378 445,803 Cost 30,346 407,612 145,403 243,577 826,938 601,741 Accumulated depreciation, amortization and depletion (8,497) (127,683) − (79,380) (215,560) (155,938) Balance at March 31, 2015 21,849 279,929 145,403 164,197 611,378 445,803 Weighted average of useful life in years 40 (25 to 50) (except land) 20 (3 to 31) (**) Units of production method (*) See note 27 for assets under construction by business area. (**) Includes exploration and production assets depreciated based on the units of production method. (***) Includes R$ 24,419, reclassified from Intangible Assets to Property, Plant and Equipment, as a result of the declaration of commerciality of areas of the Assignment Agreement (note 12.3 to our audited consolidated financial statements for the year ended December 31, 2014). (****) For further information see note 14 to the audited consolidated financial statements for the year ended December 31, 2014. As of March 31, 2015, consolidated and parent company property, plant and equipment includes assets under finance leases of R$ 192 and R$ 9,419, respectively (R$ 192 and R$ 8,979 at December 31, 2014). The Company's property, plant and equipment include the amount of R$ 74,808 related to the acquisition costs of areas in the Assignment Agreement. 19 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Intangible assets By class of assets Consolidated Parent Company Softwares Rights and Concessions Acquired Developed in-house Goodwill Total Total Balance at January 1, 2014 33,690 332 1,162 937 36,121 33,289 Addition 214 94 279 − 587 478 Capitalized borrowing costs − − 19 − 19 19 Write-offs (219) (11) (23) − (253) (229) Transfers (**) (24,164) 18 22 (3) (24,127) (24,057) Amortization (84) (120) (312) − (516) (392) Impairment - recognition (21) (1) − − (22) − Impairment - reversal 15 − − − 15 − Cumulative translation adjustment 111 3 1 37 152 − Balance at December 31, 2014 9,542 315 1,148 971 11,976 9,108 Cost 10,633 1,536 3,403 971 16,543 12,051 Accumulated amortization (1,091) (1,221) (2,255) − (4,567) (2,943) Balance at December 31, 2014 9,542 315 1,148 971 11,976 9,108 Addition 9 13 61 − 83 70 Capitalized borrowing costs − − 4 − 4 4 Write-offs (8) − (1) − (9) (9) Transfers (**) 5 1 10 (2) 14 17 Amortization (19) (23) (70) − (112) (88) Cumulative translation adjustment 210 5 2 65 282 − Balance at March 31, 2015 9,739 311 1,154 1,034 12,238 9,102 Cost 10,620 1,611 3,494 1,034 16,759 12,129 Accumulated amortization (881) (1,300) (2,340) − (4,521) (3,027) Balance at March 31, 2015 9,739 311 1,154 1,034 12,238 9,102 Estimated useful life - years (*) 5 5 Indefinite (*) Mainly comprised of assets with indefinite useful lives, which are reviewed annually to determine whether events and circumstances continue to support an indefinite useful life assessment. (**) Includes R$ 24,419, reclassified from Intangible Assets to Property Plant and Equipment, as a result of the declaration of commerciality of areas of the Assignment Agreement (note 12.3 to our audited consolidated financial statements for the year ended December 31, 2014). Exploration for and evaluation of oil and gas reserves Exploration and evaluation activities include the search for oil and gas from obtaining the legal rights to explore a specific area to the declaration of the technical and commercial viability of the reserves. Changes in the balances of capitalized costs directly associated with exploratory wells pending determination of proved reserves and the balance of amounts paid for obtaining rights and concessions for exploration of oil and natural gas (capitalized acquisition costs), are set out in the table below: 20 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Consolidated Capitalized Exploratory Well Costs / Capitalized Acquisition Costs (*) Property, plant and equipment Opening Balance 18,594 20,619 Additions to capitalized costs pending determination of proved reserves 2,384 10,039 Capitalized exploratory costs charged to expense (514) (3,145) Transfers upon recognition of proved reserves (100) (9,300) Cumulative translation adjustment 230 381 Closing Balance 20,594 18,594 Intangible Assets 8,258 8,085 Capitalized Exploratory Well Costs / Capitalized Acquisition Costs 28,852 26,679 (*) Amounts capitalized and subsequently expensed in the same period have been excluded from the table above. Exploration costs recognized in profit or loss and cash used in oil and gas exploration and evaluation activities are set out in the table below: Consolidated Jan-Mar/2015 Jan-Mar/2014 Exploration costs recognized in the statement of income Geological and geophysical expenses 400 424 Exploration expenditures written off (includes dry wells and signature bonuses) 576 1,057 Other exploration expenses 7 44 Total expenses 983 1,525 Cash used in: Operating activities 343 469 Investment activities 2,506 2,906 Total cash used 2,849 3,375 Trade payables Consolidated Third parties in Brazil 12,353 13,146 Third parties abroad 10,785 11,262 Related parties 1,930 1,516 Balance on current liabilities 25,068 25,924 Finance debt The Company obtains funding through debt financing for capital expenditures to develop crude oil and natural gas producing properties, construct vessels and pipelines, construct and expand industrial plants, among other uses. The Company has covenants in its loan agreements and notes issued in the capital markets requiring, among other obligations, the presentation of interim financial statements within 90 days of the end of each quarter (not reviewed by independent auditors) and audited financial statements within 120 days of the end of each fiscal year. These obligations do not represent immediate events of default and the grace period in which the Company has to deliver these financial statements ranges from 30 to 60 days in the different agreements. Delivering financial statements is an obligation included in most financing agreements and non-compliance with that obligation can trigger an event of default and a right to accelerate the debt. 21 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) A roll-forward of non-current debt is set out below: Consolidated Export Credit Agencies Banking Markets Capital Markets Others Total Non-current In Brazil Opening balance at January 1, 2014 − 67,935 2,837 114 70,886 Cumulative translation adjustment (CTA) − 133 − − 133 Additions (new funding obtained) − 10,130 800 − 10,930 Interest incurred during the year − 474 − − 474 Foreign exchange/inflation indexation charges − 2,518 192 3 2,713 Transfer from long term to short term − (3,395) (373) (43) (3,811) Balance as of December 31, 2014 − 77,795 3,456 74 81,325 Abroad Opening balance at January 1, 2014 13,599 63,034 99,730 1,618 177,981 Cumulative translation adjustment (CTA) 1,154 7,711 16,921 135 25,921 Additions (new funding obtained) 665 15,633 32,542 − 48,840 Interest incurred during the year 9 50 108 18 185 Foreign exchange/inflation indexation charges 250 1,004 (3,392) 50 (2,088) Transfer from long term to short term (1,747) (8,018) (2,979) (98) (12,842) Balance at December 31, 2014 13,930 79,414 142,930 1,723 237,997 Total Balance as of December 31, 2014 13,930 157,209 146,386 1,797 319,322 Non-current In Brazil Opening balance at January 1, 2015 − 77,795 3,456 74 81,325 Cumulative translation adjustment (CTA) − 212 − − 212 Additions (new funding obtained) − 793 − − 793 Interest incurred during the year − 177 − − 177 Foreign exchange/inflation indexation charges − 4,538 87 − 4,625 Transfer from long term to short term − (903) (184) (4) (1,091) Balance as of March 31, 2015 − 82,612 3,359 70 86,041 Abroad Opening balance at January 1, 2015 13,930 79,414 142,930 1,723 237,997 Cumulative translation adjustment (CTA) 2,186 13,387 27,800 270 43,643 Additions (new funding obtained) − 1 − − 1 Interest incurred during the year 2 29 34 5 70 Foreign exchange/inflation indexation charges 622 3,103 (3,466) 84 343 Transfer from long term to short term (692) (26) (6,585) (34) (7,337) Balance as of March 31, 2015 16,048 95,908 160,713 2,048 274,717 Total Balance as of March 31, 2015 16,048 178,520 164,072 2,118 360,758 Consolidated Current Short term debt 10,945 9,253 Current portion of long term debt 25,303 18,182 Accrued interest 3,427 4,088 39,675 31,523 22 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Summarized information on current and non-current finance debt Consolidated Maturity in 2020 and onwards Total (*) Fair value Financing in Brazilian Reais (R$): 4,028 7,366 6,381 6,908 11,201 27,339 63,223 52,791 Floating rate debt 2,693 6,297 4,584 5,171 9,502 20,980 49,227 Fixed rate debt 1,335 1,069 1,797 1,737 1,699 6,359 13,996 Average interest rate 10.0% 12.1% 11.9% 11.5% 10.7% 8.5% 10.1% Financing in U.S. Dollars (US$): 24,066 28,863 28,094 35,602 57,405 97,029 271,059 244,797 Floating rate debt 22,714 13,943 16,348 27,810 41,788 27,156 149,759 Fixed rate debt 1,352 14,920 11,746 7,792 15,617 69,873 121,300 Average interest rate 2.1% 4.1% 4.4% 4.1% 4.0% 5.4% 4.4% Financing in R$ indexed to US$: 350 1,268 2,262 2,257 2,249 19,642 28,028 27,558 Floating rate debt 56 75 75 70 62 175 513 Fixed rate debt 294 1,193 2,187 2,187 2,187 19,467 27,515 Average interest rate 3.7% 7.2% 7.0% 7.1% 7.0% 7.0% 7.0% Financing in Pound Sterling (£): 158 − 8,166 8,324 7,157 Fixed rate debt 158 − 8,166 8,324 Average interest rate 3.5% − 6.0% 5.9% Financing in Japanese Yen : 1,085 1,256 303 274 − − 2,918 2,908 Floating rate debt 279 274 274 274 − − 1,101 Fixed rate debt 806 982 29 − − − 1,817 Average interest rate 1.0% 1.8% 0.8% 0.7% − − 1.5% Financing in Euro : 258 38 38 9,467 4,493 12,559 26,853 24,503 Floating rate debt 37 36 36 36 36 539 720 Fixed rate debt 221 2 2 9,431 4,457 12,020 26,133 Average interest rate 1.3% 2.1% 2.1% 3.7% 3.8% 4.3% 4.0% Financing in other currencies: 22 6 − 28 28 Fixed rate debt 22 6 − 28 Average interest rate 14.1% 15.3% − 14.4% Total as of March 31, 2015 29,967 38,797 37,078 54,508 75,348 164,735 400,433 359,742 Total Average interest rate 3.1% 5.7% 5.8% 5.1% 5.1% 6.1% 5.5% Total as of December 31, 2014 31,523 33,397 31,742 47,254 64,252 142,677 350,845 325,946 * The average maturity of outstanding debt as of March 31, 2015 is 5.66 years. The fair value of the Company's finance debt is determined primarily by quoted prices in active markets for identical liabilities (level 1), when applicable. When a quoted price for an identical liability is not available, the fair value is determined based on the yield curve of the Company's most liquid bonds (level 2). The sensitivity analysis for financial instruments subject to foreign exchange variation is set out in note 30.2. 23 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Capitalization rate used to determine the amount of borrowing costs eligible for capitalization The capitalization rate used to determine the amount of borrowing costs eligible for capitalization was the weighted average of the borrowing costs applicable to the borrowings that were outstanding during the period, other than borrowings made specifically for the purpose of obtaining a qualifying asset. In the first quarter of 2015, the capitalization rate was 4.89% p.a. (4.64% p.a. in the first quarter of 2014). This rate was applied to the balance of assets under construction as the basis for capitalizing borrowing costs, when eligible. Lines of credit – Outstanding balance Company Available (Lines of Credit) Used Balance Abroad (Amount in US$ million) PGT 1,500 700 800 Petrobras 2,500 689 1,811 In Brazil Transpetro 10,058 3,036 7,022 Petrobras 14,503 12,844 1,659 PNBV 9,878 1,146 8,731 Liquigás 141 135 6 Collateral The financial institutions that have provided financing have not required Petrobras to provide collateral related to loans, except for certain specific funding instruments to promote economic development, which are collateralized by tangible assets. The loans obtained by structured entities are collateralized based on the projects’ assets, as well as liens on receivables and shares of the structured entities, collateralize the loans obtained by structured entities. The Company’s capital market financing relates primarily to unsecured global notes. 24 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Leases Future minimum lease payments / receipts – finance leases Consolidated Receipts Payments Estimated commitments Future Value Annual Interest Present Value Future Value Annual Interest Present Value 2015 494 (312) 182 48 (36) 12 2016 - 2019 2,446 (1,494) 952 230 (109) 121 2020 and thereafter 5,517 (1,711) 3,806 632 (559) 73 As of March 31, 2015 8,457 (3,517) 4,940 910 (704) 206 Current 232 46 Non-current 4,708 160 As of March 31, 2015 4,940 206 Current 157 42 Non-current 3,866 148 As of December 31, 2014 4,023 190 Future minimum lease payments - operating leases Operating leases mainly include oil and gas production units, drilling rigs and other exploration and production equipment, vessels and support vessels, helicopters, land and building leases. Consolidated 2015 43,918 2016 - 2019 131,619 2020 and thereafter 188,588 As of March 31, 2015 364,125 As of December 31, 2014 314,505 On March 31, 2015, the balance of estimated future minimum lease payments under operating leases includes R$ 211,361 in the Consolidated (on December 31,2014, R$ 184,778) with respect to assets under construction, for which the lease term has not commenced. In the first quarter of 2015, the Company paid R$ 10,254 (R$ 6,385 in the first quarter of 2014) for operating lease installments, recognized as a period expense. Related parties Commercial transactions and other operations The Company has a related-party transactions policy, approved by its Board of Directors, which establishes rules to ensure that all decisions involving related parties and potential conflicts of interest take into account applicable laws in the countries in which the Company operates, the parties involved in negotiations and market conditions. 25 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) By transaction Parent Company Jan-Mar/2015 By operation Income (expense Current Assets Non-current Assets Total Current Liabilities Non-current Liabilities Total Profit or Loss Revenues (mainly sales revenues) 35,546 Foreign exchange and inflation indexation charges, net (4,095) Financial income (expenses), net (967) Assets Trade and other receivables 12,215 8,901 21,116 Trade and other receivables (mainly from sales) 10,845 − 10,845 Dividends receivable 875 − 875 Intercompany loans − 7,111 7,111 Capital increase (advance) − 720 720 Related to construction of natural gas pipeline − 914 914 Other operations 495 156 651 Liabilities Finance leases (1,181) (4,726) (5,907) Financing on credit operations 6,120 − 6,120 Intercompany loans − (35,243) (35,243) Prepayment of exports (21,924) (61,991) (83,915) Accounts payable to suppliers (12,532) − (12,532) Purchases of crude oil, oil products and others (6,659) − (6,659) Affreightment of platforms (5,402) − (5,402) Advances from clients (471) − (471) Other operations (208) (94) (302) As of March 31, 2015 30,484 12,215 8,901 21,116 (29,725) (102,054) (131,779) Jan-Mar/2014 36,016 As of December 31, 2014 11,687 8,226 19,913 (38,352) (80,795) (119,147) By company Parent Company Jan-Mar/2015 Income (expense Current Assets Non-current Assets Total Current Liabilities Non-current Liabilities Total Subsidiaries (*) Petrobras Distribuidora - BR 22,813 1,888 6,881 8,769 (281) (20) (301) PIB-BV Holanda 150 4,033 114 4,147 (18,335) (97,235) (115,570) Gaspetro 2,919 1,454 914 2,368 (419) − (419) PNBV 152 3,018 28 3,046 (6,250) − (6,250) Transpetro 197 438 − 438 (879) − (879) Fundo de Investimento Imobiliário (67) 17 − 17 (235) (1,665) (1,900) Thermoelectrics (50) 29 244 273 (100) (1,018) (1,118) TAG 107 288 − 288 (1,740) − (1,740) Other subsidiaries 1,532 885 714 1,599 (535) − (535) 27,753 12,050 8,895 20,945 (28,774) (99,938) (128,712) Structured Entities CDMPI (15) − − − (297) (1,420) (1,717) PDET Off Shore (15) − − − (170) (623) (793) (30) − − − (467) (2,043) (2,510) Associates Companies from the petrochemical sector 2,769 134 − 134 (393) (73) (466) Other associates (8) 31 6 37 (91) − (91) 2,761 165 6 171 (484) (73) (557) 30,484 12,215 8,901 21,116 (29,725) (102,054) (131,779) (*) Includes its subsidiaries and joint ventures. 26 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Annual rates for intercompany loans Intercompany loans are charged at interest rates based on market parameters and pursuant to applicable regulations, as set out below: Parent Company Assets Liabilities Up to 5% − − (4,438) (4,269) From 5.01% to 7% − − (28,664) (23,713) From 7.01% to 9% − − (2,141) (1,834) More than 9.01% 7,111 6,828 − − 7,111 6,828 (35,243) (29,816) Non standardized receivables investment fund (FIDC-NP) The Parent Company invests in the receivables investment fund (FIDC-NP and FIDC-P), which comprises mainly receivables and non-performing receivables arising from the operations performed by subsidiaries of the Petrobras Group. Investments in government bonds made by the FIDC-NP and FIDC-P are recognized as cash and cash equivalents or marketable securities, according to their expected realization terms. Capitalized finance charges from the disposal of receivables and/or non-performing receivables are recognized as trade receivables. The assignment of non-performing receivables is recognized as current debt within current liabilities. Parent Company Cash and cash equivalents and Marketable securities 5,820 8,334 Assignment of receivables (1,702) (1,536) Total recognized within current assets 4,118 6,798 Assignments of non-performing receivables (15,867) (17,067) Total recognized within current liabilities (15,867) (17,067) Jan-Mar/2015 Jan-Mar/2014 Finance income FIDC P and NP 155 54 Finance expense FIDC P and NP (416) (380) Net finance income (expense) (261) (326) 27 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Guarantees Granted Petrobras guarantees certain financial operations carried out by its subsidiaries abroad. Petrobras, based on contractual clauses that support the financial operations between the subsidiaries and third parties, guarantees the payment of debt service in the event that a subsidiary defaults on a debt. The outstanding balance of financial operations carried out by these subsidiaries and guaranteed by Petrobras is set out below: Maturity date of the loans PGF PGT PNBV TAG Others Total Total 2015 − 4,812 8,066 − − 12,878 14,433 2016 19,058 − 2,679 − − 21,737 18,123 2017 15,238 − 3,269 − 962 19,469 16,121 2018 16,940 11,228 9,971 − 812 38,951 33,121 2019 24,529 22,135 8,822 − − 55,486 46,258 2020 15,094 17,099 2,339 − − 34,532 28,715 2021 and thereafter 77,456 9,731 11,294 14,538 1,967 114,986 97,997 168,315 65,005 46,440 14,538 3,741 298,039 254,768 Investment fund of subsidiaries abroad At March 31, 2015, a subsidiary of PIB BV had amounts invested in an investment fund abroad that held debt securities of other subsidiaries of Petrobras, mainly related to Gasene, Malhas, CDMPI, CLEP and Marlim Leste (P-53), among other investments, in the amount of R$ 21,143 (R$ 17,594 at December 31, 2014). 28 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Transactions with joint ventures, associates, government entities and pension funds The balances of significant transactions are set out in the table below: Consolidated Jan-Mar/ 2015 Jan-Mar/ 2014 Income (expense) Assets Liabilities Income (expense) Assets Liabilities Joint ventures and associates State-controlled gas distributors 2,739 1,160 291 2,496 1,343 519 Petrochemical companies 2,785 145 469 4,697 545 219 Other associates and joint ventures 591 734 886 929 405 699 6,115 2,039 1,646 8,122 2,293 1,437 Government entities Government bonds 363 9,406 − 404 11,525 − Banks controlled by the Federal Government (3,775) 11,173 86,164 (1,637) 10,131 75,181 Receivables from the Electricity sector (note 7.4) 518 8,982 − 464 7,879 − Petroleum and alcohol account - receivables from Federal government (note 17.6) 2 845 − − 843 − Federal Government - dividends and interest on capital − − − (47) − − Others 38 492 285 33 639 595 (2,854) 30,898 86,449 (783) 31,017 75,776 Pension plans − − 108 (1) − 358 3,261 32,937 88,203 7,338 33,310 77,571 Revenues (mainly sales revenues) 6,635 8,637 Foreign exchange and inflation indexation charges, net (2,229) (644) Finance income (expenses), net (1,145) (655) Current assets 15,726 17,837 Non-current assets 17,211 15,473 Current liabilities 11,385 4,928 Non-current liabilities 76,818 72,643 3,261 32,937 88,203 7,338 33,310 77,571 Petroleum and Alcohol accounts - Receivables from Federal Government As of March 31, 2015, the balance of receivables related to the Petroleum and Alcohol accounts was R$ 845 (R$ 843 as of December 31, 2014). Pursuant to Provisional Measure 2,181 of August 24, 2001, the Federal Government may settle this balance by using National Treasury Notes in an amount equal to the outstanding balance, or allow the Company to offset the outstanding balance against amounts payable to the Federal Government, including taxes payable, or both options. The Company has provided all the information required by the National Treasury Secretariat (Secretaria do Tesouro Nacional - STN) in order to resolve disputes between the parties and conclude the settlement with the Federal Government. Following several negotiation attempts at the administrative level, the Company filed a lawsuit in July 2011 to collect the receivables. Court ordered expert proceedings are ongoing. Compensation of employees and officers Petrobras’ key management compensation is set out following: 29 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Jan-Mar2015 Jan-Mar2014 Officers Board Total Officers Board Total Salaries and benefits 4.1 0.2 4.3 2.9 0.2 3.1 Social charges (*) 1.1 0.1 1.2 0.7 0.1 0.8 Pension 0.2 − 0.2 0.1 − 0.1 Total remuneration - scope 5.4 0.3 5.7 3.7 0.3 4.0 Total remuneration - held payment 5.4 0.3 5.7 4.3 0.3 4.6 Number of members 8 10 18 7 10 17 (*) The compensation of executive officers and directors is based on legal requirements and guidelines established by the Brazilian Department of Oversight and Governance of State-controlled Companies (Departamento de Coordenação e Governança das Empresas Estatais - DEST). DEST determined that social security and other employee-related taxes were included in the key management compensation proposed at the Annual General Meeting of 2014. Those taxes had been included since the first quarter of 2014, but were not included in the notes to the financial statements. In the first quarter of 2015, the compensation of board members and officers for the consolidated Petrobras group amounted to R$ 15.8 (R$ 15.3 in the first quarter of 2014). Provision for decommissioning costs Consolidated Non-current liabilities Opening balance 21,958 16,709 Adjustment to provision 54 6,196 Payments made (810) (1,603) Interest accrued 200 475 Others 274 181 Closing balance 21,676 21,958 30 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Taxes Current taxes Income tax and social contribution Consolidated Current assets Current liabilities Taxes in Brazil 2,486 2,705 701 370 Taxes Abroad 142 118 327 287 2,628 2,823 1,028 657 Consolidated Current assets Non-current assets Current liabilities Taxes In Brazil ICMS/ Deferred ICMS (VAT) 4,496 4,707 2,043 2,090 3,402 3,386 PIS and COFINS/ Deferred PIS and COFINS (Taxes on Revenues) 2,157 2,201 8,002 7,923 1,449 784 CIDE 35 35 − − 20 20 Production Taxes (Special Participation / Royalties) − 2,957 4,031 Withholding income tax and social contribution − 1,232 1,290 Others 193 195 608 610 742 745 6,881 7,138 10,653 10,623 9,802 10,256 Taxes Abroad 165 162 28 22 586 540 7,046 7,300 10,681 10,645 10,388 10,796 31 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Deferred income tax and social contribution - non-current Changes in deferred income tax and social contribution are set out below. Consolidated Property, Plant and Equipment Oil and gas exploration costs Others Loans, trade and other receivables / payables and financing Finance leases Provision for legal proceedings Tax losses Inventories Interest on capital Others Total Balance at January 1, 2014 (31,405) (9,385) 4,648 (1,214) 957 11,271 1,346 3,145 78 (20,559) Recognized in the statement of income for the year (4,844) 10,172 779 (85) 420 6,752 (21) (3,162) (1,986) 8,025 Recognized in shareholders’ equity − − 4,734 (97) − (459) − − 3,175 7,353 Cumulative translation adjustment − (184) 9 − (4) 338 10 (2) (177) (10) Others (*) − (46) (15) (177) 24 (130) − − 156 (188) Balance at December 31, 2014 (36,249) 557 10,155 (1,573) 1,397 17,772 1,335 (19) 1,246 (5,379) Recognized in the statement of income for the year (1,389) (1,036) 685 (192) 218 3,636 411 24 (4,401) (2,044) Recognized in shareholders’ equity − − 8,484 − − (230) − − 1,172 9,426 Fraud recognition adjustments − 248 (6) − 5 770 6 (4) (891) 128 Cumulative translation adjustment − (283) 275 − (3) (12) − − (11) (34) Balance at March 31, 2015 (37,638) (514) 19,593 (1,765) 1,617 21,936 1,752 1 (2,885) 2,097 Deferred tax assets 2,673 Deferred tax liabilities (8,052) Balance at December 31, 2014 (5,379) Deferred tax assets 2,937 Deferred tax liabilities (840) Balance at March 31, 2015 2,097 (*) Relates primarily to disposal of interests in investees or mergers. Management considers that the deferred tax assets will be realized in proportion to the realization of the provisions and the final resolution of future events, both of which are based on estimates. 32 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Reconciliation between statutory tax rate and tax expense A reconciliation between tax expense and the product of “income before income taxes” multiplied by the Brazilian statutory corporate tax rates is set out in the table below: Consolidated Jan-Mar/ Jan-Mar/ Income before income taxes 7,551 7,589 Nominal income taxes computed based on Brazilian statutory corporate tax rates (34%) (2,567) (2,580) Adjustments to arrive at the effective tax rate: Different jurisdictional tax rates for companies abroad 659 622 Tax incentives 14 19 Tax loss carryforwards (unrecognized tax losses) (765) 164 Non taxable income (deductible expenses), net (*) (447) (165) Tax credits of companies abroad in the exploration stage (4) (3) Others 87 140 Income tax and social contribution expense (3,023) (1,803) Deferred income tax and social contribution expense (2,044) (682) Current income tax and social contribution (979) (1,121) (3,023) (1,803) Effective Tax Rate 40.0% 23.8% (*) Includes share of earnings in equity-accounted investees. 33 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Employee benefits (Post-Employment) Pension and medical benefits The Company sponsors defined benefit and variable contribution pension plans, in Brazil and for certain of its international subsidiaries, as well as defined benefit medical plans for employees in Brazil (active and retirees) and their dependents. Changes in the pension and medical benefits to employees are set out following: Consolidated Petros Plan Medical Plan Other plans Petros Petros 2 AMS Total Balance at December 31, 2013 12,515 284 16,397 257 29,453 (+) Remeasurement effects recognized in OCI 7,576 363 5,777 8 13,724 (+) Costs incurred in the year 1,881 116 2,714 62 4,773 (-) Contributions paid (579) − (930) (12) (1,521) (-) Payments related to the Term of Financial Commitment (TFC) (478) − − − (478) Others 1 (1) (1) (32) (33) Balance at December 31, 2014 20,916 762 23,957 283 45,918 Current 1,170 − 939 6 2,115 Non-current 19,746 762 23,018 277 43,803 20,916 762 23,957 283 45,918 (+) Costs incurred in the period 726 62 875 21 1,684 (-) Contributions paid (139) − (273) (9) (421) Others − − − 40 40 Balance at March 31, 2015 21,503 824 24,559 335 47,221 Current 1,300 − 939 5 2,244 Non-current 20,203 824 23,620 330 44,977 21,503 824 24,559 335 47,221 Pension and medical benefit expenses recognized in profit or loss are set out following: Consolidated Pension Plan Medical Plan Other Plans Petros Petros 2 AMS Total Current service cost 69 37 109 8 223 Interest cost over net liabilities / (assets) 657 25 766 13 1,461 Net costs for the period Jan-Mar/2015 726 62 875 21 1,684 Related to active employees: Included in the cost of sales 214 33 208 − 455 Operating expenses in the statement of income 111 26 125 20 282 Related to retired employees 401 3 542 1 947 Net costs for the period Jan-Mar/2015 726 62 875 21 1,684 Net costs for the period Jan-Mar/2014 408 29 591 13 1,041 At March 31, 2015, the Company had crude oil and oil products of R$ 5,795 pledged as security for the Terms of Financial Commitment (TFC), signed by Petrobras and Petros in 2008. In the first quarter of 2015, the Company's contribution to the defined contribution portion of the Petros Plan 2 was R$ 222 (R$ 196 in the first quarter of 2014). 34 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Profit sharing Profit sharing benefits comply with Brazilian legal requirements and those of the Brazilian Department of Coordination and Governance of State
